In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Orange County (Kiedaisch, J.), entered July 14, 2004, which, upon a fact-finding order of the same court entered May 14, 2004, made upon the appellant’s admission, finding that he committed acts which, if committed by an adult, would have constituted the crime of unauthorized use of a motor vehicle in the third degree, adjudged him to be a juvenile delinquent, and placed him in the custody of the New York State Office of Children and Family Services for a period of 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, under the facts of this case, the claimed delay in the commencement of the dispositional hearing does not require reversal (see Family Ct Act § 350.1; Matter of Jose R., 83 NY2d 388 [1994]; Matter of Yarras F., 5 AD3d 481, 482 [2004]).
The appellant’s contention that his placement should have been less restrictive is without merit (see Family Ct Act § 352.2 [2]; Matter of Akeem F., 301 AD2d 650, 651 [2003]). Schmidt, J.P., Santucci, Mastro and Rivera, JJ., concur.